 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8
     INDEPENDENT TECHNOLOGIES, LLC, a
 9   Delaware Corporation, d/b/a ANOVA,
                                                                 3:20-cv-00072-RCJ-CLB
                                                                 3:20-cv-00072-RJC-CLB
                                                                  3:20-cv-00070-RJC-CLB
10                  Plaintiff,
                                                                            ORDER
11          vs.

12   OTODATA WIRELESS NETWORK, INC., a
     Quebec, Canada Corporation, et al.,
13
                    Defendants.
14

15          Pending a hearing on whether this Court should issue a preliminary injunction, this Court

16   finds good cause to extend the temporary restraining order to March 23, 2020 finding the

17   following:

18          1.     Plaintiff is likely to succeed in showing that Defendants misappropriated and used

19                 Plaintiff’s confidential and trade secret information to solicit Plaintiff’s customers.

20          2.     Plaintiff is likely to succeed in showing that Defendants Steven and Brian

21                 Rechenmacher breached their confidentiality obligations by taking Plaintiff’s

22                 confidential and proprietary trade secret information without permission and by

23                 using that information to solicit Plaintiff’s customers, at the direction and for the

24                 benefit of Otodata.



                                                   1 of 4
 1          3.     Defendants’ use of Plaintiff’s confidential and trade secret information has already

 2                 resulted, and will continue to result, in immediate and irreparable injury to Plaintiff

 3                 in the form of loss of goodwill, loss of property interest in the information due to

 4                 the information’s diminished value to Plaintiff, and damage to Plaintiff’s business

 5                 reputation and relationships with its customers.

 6          4.     The harm to Plaintiff in denying the requested temporary restraining order

 7                 outweighs the potential harm to the legitimate interests of Defendants from granting

 8                 such an order.

 9          5.     It appears to the Court that Defendants are using Plaintiff’s confidential information

10                 and soliciting Plaintiff’s customers and will continue to carry out such acts unless

11                 restrained by Order of the Court.

12          IT IS HEREBY ORDERED that Defendants Steven and Brian Rechenmacher, Defendant

13   Otodata and its employees, agents, servants, confederates, attorneys, and any person or entity

14   acting in concert or participation with Defendant Otodata or Defendants Steven and Brian

15   Rechenmacher, are hereby immediately and temporarily restrained from:

16          1.     Directly or indirectly soliciting, by mail, phone, electronic communication,

17                 personal meeting, or any other means, any Plaintiff customer who Defendants

18                 Steven and Brian Rechenmacher served or whose name become known to

19                 Defendants Steven and Brian Rechenmacher during their employment with

20                 Plaintiff and/or through their misappropriation of Plaintiff’s confidential and trade

21                 secret information. Solicit means to initiate any contact or communication, of any

22                 kind whatsoever, for the purpose of inviting, encouraging, or requesting any

23                 customer of Plaintiff, to withdraw, curtail, or cancel any of its business or relations

24                 with Plaintiff.



                                                   2 of 4
 1          2.      Directly or indirectly using, disclosing, or transmitting for any purpose Plaintiff’s

 2                  trade secrets, and/or confidential or proprietary information pertaining to Plaintiff,

 3                  its employees, its operations, and/or its customers.

 4          IT IS FURTHER ORDERED that this temporary restraining order be and is hereby

 5   conditioned upon Plaintiff filing with the Clerk of this Court no later than 5:00 P.M. on March 6,

 6   2020, an undertaking in the form of a bond, a certified, cashier’s or attorney’s check, or cash, in

 7   the amount of $5,000.00 to secure the payment of such costs and damages as may be incurred or

 8   suffered by any party who is found to have been wrongfully enjoined or restrained hereby.

 9          IT IS FURTHER ORDERED that Plaintiff shall submit to Defendants’ counsel—and for

10   counsel’s eyes only—a copy of Plaintiff’s client list as specified in the hearing on March 2, 2020

11   by March 9, 2020.

12          IT IS FURTHER ORDERED that Plaintiff and Defendants shall submit to the Court

13   declarations of witnesses whose testimony is relevant to the parties’ claims and defenses regarding

14   this motion and an appropriate amount of bond by March 16, 2020.

15          IT IS FURTHER ORDERED that Defendants are ordered to show cause at 9:00 A.M.,

16   Wednesday, March 23, 2020, in Reno Courtroom 3, before Judge Robert C. Jones, located at the

17   Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia Street, Reno,

18   Nevada, why Defendants’ agents, servants, employees, confederates, attorneys and any persons

19   acting in concert or participation with any of Defendants, should not be ordered to, without delay,

20   cease conduct in breach of federal law, Nevada law, and the confidentiality obligations of

21   Defendants Steven and Brian Rechenmacher; cease use of Plaintiff’s proprietary information;

22   cease solicitation of Plaintiff’s customers; and to destroy and certify destruction of any and all

23   copies of Plaintiff’s confidential and proprietary trade secret information, in whatever format, in

24   Defendants’ possession.



                                                   3 of 4
 1           IT IS FURTHER ORDERED that, unless otherwise ordered by this Court, this Temporary

 2   Restraining Order is and shall remain in full force and effect until 5:00 P.M., Monday, March 23,

 3   2020.

 4           IT IS SO ORDERED.

 5

 6   Dated March 3, 2020.

 7

 8                                               _____________________________________
                                                           ROBERT C. JONES
 9                                                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                  4 of 4
